Citation Nr: 1504698	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-48 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right thumb disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from August 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2008, the RO denied a claim for service connection for "status post, adenocarcinoma, right thumb (claimed as a rare thumb tumor, right hand with cancer)."  In May 2013, the RO denied a claim for service connection for left hip arthritis.  

In December 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a left hip disability that was caused by service, or that was caused or aggravated by a service connected disability.

2.  The Veteran does not have a right thumb disability that was caused by service.


CONCLUSIONS OF LAW

1.  A left hip disability was not caused by service, nor was it caused or aggravated by a service-connected disability.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A right thumb disability was not caused by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has a left hip disability, and a right thumb disability, that were caused by service, to include an assertion that he has a left hip disability that was caused or aggravated by a service-connected disability.  During his hearing, held in December 2014, the Veteran asserted that he sustained an injury to his left hip after a fall on some ice during the Winter of 1995, during service in Korea.  He further argued that he sustained a number of minor injuries to his right thumb, such as cuts and bruising, with some limitation of motion, during service while moving ammunition, to include depleted uranium (DU) rounds.  He argues that these injuries, alone or combined with exposure to DU, caused his adenocarcinoma of the right thumb.  He denied seeking treatment for his right thumb during service, and stated that he was first treated for right thumb symptoms in 2007, by VA.  

The Board notes that a VA examination report, dated in August 2014, has been received following the issuance of the most recent statement of the case/supplemental statement of the case, dated in July 2014, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, this report is for the back, it does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2014).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for degenerative disc disease of the lumbar spine, and sciatica of the left lower extremity.

A.  Left Hip

The Veteran's service treatment reports do not show complaints of, treatment for, or a diagnosis of, a left hip disability.  In November 1995, the Veteran was treated for complaints of low back pain after a fall at Camp Stanley (Korea).  There was no indication of complaints of left hip symptoms, or a left hip disorder.  The assessment was coccydynia.  A "report of medical history," dated in December 1997, shows that the Veteran indicated that he did not have, or have a history of, swollen or painful joints.  The Veteran stated, "I am in good health and not taking or on any medication."  The report notes, "no health problems."  In this regard, the Veteran's own statements provide evidence against this claim.    

An associated "ETS" examination report shows that the Veteran's "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal; there is no notation of left hip symptoms or a left hip disorder.  The report notes, "no health problems."  The report also provides some evidence against this claim. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1998 and 2014.  VA progress notes include a March 2005 report which indicates that the Veteran did not have a past history of any injuries; he was noted to be obese beginning on this date.  Beginning in 2006, the Veteran complained of ankle and knee pain; these reports do not show complaints of, or a diagnosis involving, the left hip, providing more evidence against the claim that he has had this problem since service. 

In January 2014, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of pain in his buttocks that radiated to his left foot, and to have anterior and posterior hip pain with walking.  He denied having been treated for his hip symptoms.  On examination, there was no objective evidence of painful motion.  The report indicates that there was a limited range of motion due to body habitus.  There was no additional limitation of range of motion following repetitive use testing.  Hip strength was 4/5.  There was no ankyloses.  There was tenderness at the gluteus muscles and the sciatic notch, and upon straight leg testing, however, a motor examination was not consistent, and the Veteran was noted to give little effort.  There was no atrophy.  Gait was normal.  

The examiner concluded that it is less likely as not (less than a 50 percent probability) that the Veteran has a left hip condition due to service-connected disability.  The examiner stated that the Veteran does not now have, and has never had, a hip condition, and that his examination was normal.  X-rays were noted not to show arthritis.  The examiner stated that the Veteran has a normal examination, normal X-rays with no evidence of pathology, and that although he had radicular left buttock and leg pain, this was due to his back condition, and that it was not due to a hip condition.  

The Board finds that this claim must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

In this case, the Board finds that the evidence is insufficient to show that the Veteran has a left hip disability.  The Veteran's service treatment records do not show treatment for left hip symptoms, a left hip condition is not shown upon separation from service, and a left hip disability is not shown following separation from service.  In particular, the January 2014 VA examination report shows that the examiner concluded that the Veteran does not have a left hip disability.  This report is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by sufficiently supportive findings.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, even if the Board assumes he has this problem, there is significant evidence against this claim, including some of the Veteran's own prior statements. 

The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis, to include on a direct and presumptive basis, and as secondary to service-connected disability.  
B.  Right Thumb

In addition to his previously discussed testimony, the Veteran argues the following: he developed right thumb adenocarcinoma due to handling ammunition containing depleted uranium while performing duties as a Stinger team leader, to include handling and firing an M3P-50 caliber machine gun.  On multiple occasions, he burned his hands on batteries for the Stinger.  He was unable to seek care due to constantly being on missions and deployments.  He had a lump in his hand beginning in 1997, but did not seek treatment until about 2007.  See Veteran's statement, received in January 2008.

To the extent that the Veteran has presented a claim based on exposure to radiation, service connection is warranted on a presumptive basis for certain disorders when the evidence establishes that a veteran participated in a "radiation risk activity," which includes on-site participation in, or within six months following, an atmospheric nuclear detonation.  38 C.F.R. § 3.309(d)(3) (2014).  The evidence does not establish that the Veteran has ever participated in a "radiation risk activity" contemplated by this section, nor has the Veteran so asserted.  

For claims based on exposure to radiation, service connection may also be established if the evidence shows (1) that a veteran was exposed to ionizing radiation, and (2) the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. § 3.311(b).  Skin cancer is a radiogenic disease as is contemplated by 38 C.F.R. § 3.311(b)(2)(vii) (2014). 

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was avenger crewmember.  His personnel file includes evaluations which note duties as an avenger (anti-aircraft missile system) team chief, and platoon leader.  

The Veteran's service treatment reports do not show complaints of, treatment for, or a diagnosis of, a right thumb disability.  A "report of medical history," dated in December 1997, shows that the Veteran indicated that he did not have, or have a history of, swollen or painful joints.  The Veteran stated, "I am in good health and not taking or on any medication."  The report notes, "no health problems."  An associated "ETS" examination report shows that the Veteran's upper extremities were clinically evaluated as normal; there is no notation of right thumb symptoms or a right thumb disorder.  The report notes, "no health problems."

VA hospital and progress notes show that in May 2007, the Veteran complained of a painful nodule on his right thumb.  In August 2007, the Veteran underwent an excision of a right dorsal thumb mass which was determined to be adenocarcinoma.  He was noted to have a 1-2 year history of a right thumb nodule, as well as a history of tobacco use disorder.  The following month, he was noted to have a positive margin, and he underwent a wide excision of right dorsal thumb dermal papillary adenocarcinoma.  He received follow-up treatment through at least 2009, with notations of dysthesia from nerve damage, status post tumor resection, extreme hypersensitivity with a limited range of motion, and persistent hand pain.

A VA disability benefits questionnaire (DBQ) for the hand and fingers, dated in January 2014, shows that the Veteran was afforded an examination.  The examiner indicated that the Veteran's claims files had been reviewed.  The diagnosis was adenocarcinoma of the right thumb.  The examiner concluded that the Veteran's right thumb condition was less likely as not (less than 50 percent probability) incurred in or caused by his service.  The examiner explained the following: there is no evidence that handling of ammunition or riding inside of vehicles with DU armor plating causes any medical conditions.  If dust particles are inhaled, it may cause chemically toxic condition similar to any heavy metal such as lead or mercury, but handling and firing DU ammunition does not cause any harmful effects to the human body.  There is no good medical documentation to link his cancer with use or handling of ammunition.  

A VA disability benefits questionnaire (DBQ) for scars and disfigurement, dated in January 2014, completed by the same examiner, notes the two studies showed that there were no harmful effects from DU ammunition handling or exposure while in military vehicles, and no evidence of an increased incidence of any type of cancer.  

A Radiation Risk Activity Information Sheet (RRAIS), received in January 2008, shows that the Veteran failed to complete many items, to include the entire first page.  He indicated that he smoked cigarettes once a week "if that," and that no immediate member of his family had been diagnosed with cancer or leukemia.  

In January 2008, the RO requested a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) and/or any records of exposure to radiation.  However, in a reply, received in February 2008, it was stated that no such records could be found.

An article from the U.S. Department of State, titled "False Allegation Regarding Depleted Uranium," states the following: there is a great deal of misinformation and unwarranted fears about depleted uranium which U.S. armed forces use in several types of ammunition to take advantage of its unsurpassed ability to penetrate armored vehicles.  Depleted uranium (DU) is what is left over after much of the highly radioactive isotopes in uranium have been removed, and it is 40 percent less radioactive than natural uranium in the environment, and much less radioactive than fuel-grade or weapons-grade uranium.  In April 2001, the World Health Organization issued a report which stated that no increase in leukemia or other cancers has been established following exposure to uranium or depleted uranium.  A March 2001 European Commission report concluded that exposure to DU could not produce any detectable effect on human health under realistic assumptions of the doses that would be received.  A January 2001 NATO study found that based on data today, no link has been established between DU and any forms of cancer.  In 1999, a RAND Corporation study on DU concluded that no evidence is documented in the literature of cancer or any other negative health effect related to the radiation received from exposure to natural uranium, whether inhaled, or ingested, even in very high doses.  (citations omitted).

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct or presumptive basis, the Veteran was not treated for, or noted to have, adenocarcinoma of the right thumb, or any other right thumb symptoms, during active duty service.  

In this regard, even if the Board assumes the Veteran's statements are accurate, there is no medical evidence to show that a right thumb tumor was manifest to a compensable degree within one year of separation from service.  The medical evidence indicates that the Veteran was first found to have adenocarcinoma of the right thumb in 2007, which is about 9 years after separation from active duty service.  At that time, he reported only a 1-2 year history of right thumb symptoms.  There is no competent opinion in support of the claim on a direct or presumptive basis.  Accordingly, service connection for a right thumb disability is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

With regard to the claim based on exposure to radiation, this must also be denied.  In particular, the January 2014 VA examination report shows that the examiner presumed that the Veteran was exposed to DU, but concluded that his adenocarcinoma of the right thumb is not related to such exposure.  This report is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by sufficiently supportive findings.  Boggs; Prejean; Neives- Rodriguez.  There is no countervailing, competent evidence of record to show that the Veteran has adenocarcinoma of the right thumb due to exposure to radiation during service.  The only treatise evidence of record, as summarized in the State Department article, also weighs against the claim.  Given the foregoing, service connection for adenocarcinoma of the right thumb is not warranted under 38 C.F.R. § 3.311.  Both the facts and the medical evidence provide evidence against this claim. 

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311(e) into consideration, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998).  Specifically, the Board notes the following: the Veteran is a male; he was between about from 29 to 33 years of age during service; there is no reported family history of leukemia or cancer; the earliest indication of adenocarcinoma comes approximately nine years after active duty service, at approximately age 42; after service the Veteran worked with computers; he has a history of tobacco abuse disorder; and there is no verified record of post-service exposure to carcinogens. 

C.  Conclusion

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issues on appeal, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The medical records have been discussed.  The Board has determined that the Veteran does not have a left hip disability, and that his adenocarcinoma of the right thumb is not related to his service.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that a right thumb disability, and a left hip disability, were caused by service, and that a left hip disability is related to a service-connected disability.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2007, of the criteria for establishing service connection for a right thumb disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  This claim was readjudicated as recently as July 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

A VCAA notice was not of record for the claim for a left hip disability.  Recent court decisions indicate that when VA fails to furnish information that is necessary to substantiate the claim ("Type One error"), such error is presumed prejudicial, and requires reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Although not specifically discussed, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

In this case, the Board finds that any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claim.  In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as she has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issues at a hearing in December 2014.  A review of the appellant's testimony indicates an accurate understanding of the issue on appeal, and it indicates actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  Id.  In this regard, the Veteran has been issued VCAA notice with regard to his claim for a right thumb disability, and he also testified as to that claim in December 2014.  He therefore appears to have actual knowledge of the criteria for service connection.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, personnel records, and VA and non-VA records.  The Veteran has been afforded examinations, and found not to have a left hip disability.  With regard to the claim for service connection for a right thumb disability, an etiological opinion has been obtained.  The Board further notes that the radiation risk activity information provided by the Veteran in January 2008 is not sufficiently specific to warrant further development of the claim under 38 C.F.R. § 3.311, as no specific dates, times, or places were provided.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C.8.b.  

In December 2014, the Veteran was provided an opportunity to set forth his contentions with regard to his claims for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was solicited regarding the onset and cause of his disabilities, to include a discussion of his inservice symptoms.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a right thumb disability, and a left hip disability, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


